NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



NEW SUSHINE GROUP, LLC, and          )
NEW YORK MART GROUP, INC.,           )
                                     )
           Appellants,               )
                                     )
v.                                   )              Case No. 2D17-1432
                                     )                       2D17-2051
SKKR TRADING, LLC d/b/a 38 LIVE BAIT )
                                     )                CONSOLIDATED
           Appellee.                 )
___________________________________)

Opinion filed October 26, 2018.

Appeal from the Circuit Court for Manatee
County; Brian Iten, Judge.

Nicholas A. Shannin of Shannin Law Firm,
P.A., Orlando; and John Y. Benford of
Wilson Elser Moskowitz, et al, Orlando, for
Appellants.

David A. Wallace and Amanda R. Kison of
Bentley & Bruning, P.A., Sarasota, for
Appellee.


PER CURIAM.

             Affirmed.



SILBERMAN, KELLY, JJ., and LENDERMAN, JOHN C., ASSOCIATE SENIOR JUDGE,
Concur.